UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:October 31, 2012 Date of reporting period:April 30, 2012 Item 1. Report to Stockholders. HUBER CAPITAL EQUITY INCOME FUND HUBER CAPITAL SMALL CAP VALUE FUND Investor Class Institutional Class SEMI-ANNUAL REPORT April 30, 2012 June, 2012 Dear Shareholder: The six month period ending 04/30/12 was characterized by positive returns for equity market indices across all market capitalizations.In the large cap space, the S&P 500® Index posted a period return of 12.77% while the Russell 1000® Value Index increased by 11.62%.In the small cap space, the Russell 2000® Index increased by 11.02% and the Russell 2000® Value Index increased by 11.47%.Within the six month period, the first month saw stocks of all market capitalizations under pressure, while the subsequent five months were characterized by steady increases.Over this time period, our Equity Income Fund slightly outperformed its primary benchmark Russell 1000® Value Index and underperformed the broader S&P 500® Index, while our Small Cap Value Fund materially outperformed its primary benchmark, the Russell 2000® Value Index, and the broader Russell 2000® Index. Huber Capital Equity Income Fund Review For the six month period of November 1, 2011 through April 30, 2012, the Equity Income Fund’s returns were 11.86% for the Institutional Class and 11.70% for the Investor Class, slightly outperforming our principal benchmark Russell 1000® Value Index, which generated a total return of 11.62%, and underperforming the broader S&P 500® index, which generated a total return of 12.77%.The sectors that contributed most positively to the Fund’s performance, relative to the benchmark Russell 1000® Value Index, were Consumer Discretionary, Consumer Staples, Health Care, Technology, and Energy, while sectors that detracted from relative performance were Financial Services, Utilities, Producer Durables, and Materials & Processing.Stocks that contributed strongly to performance were Philip Morris International (tobacco), CNO Financial Group (insurance provider), Lennar Corp. (homebuilder), and CA Technologies (software).Significant detractors from investment performance during the period were Chesapeake Energy (exploration and production of natural gas and oil) and Exelon Corp. (electric utility). Huber Capital Small Cap Value Fund Review For the six month period of November 1, 2011 through April 30, 2012, the Small Cap Value Fund’s returns were 20.80% for the Institutional Class and 20.51% for the Investor Class, materially outperforming the benchmark Russell 2000® Value Index and Russell 2000® Index, which generated total returns of 11.47% and 11.02%, respectively.The sectors that contributed most positively to the Fund’s performance, relative to the benchmark Russell 2000® Value Index, were Financial Services, Consumer Discretionary, Energy, Technology, Utilities, and Health Care, while sectors that detracted from relative performance were Producer Durables, Materials & Processing, and Consumer Staples.Stocks that contributed strongly to performance were Global Cash Access Holdings, Inc. (transaction processor), Virtus Investment Partners (asset manager), CNO Financial Group (insurance provider), Lennar Corp. (homebuilder) and Boston 2 Pizza Royalties Income Trust (restaurant franchisor).Material underperformers in the Small Cap Value Fund during the period were Armtec Infrastructure (producer durables) and Uranium Energy Corp. (mining). Outlook Over the six month period ended April 30, 2012, the equity markets rallied sharply as U.S. economic data showed positive trends, fears about the Euro Zone eased, and earnings announcements were generally positive.Small cap stocks significantly outperformed their large cap brethren during the period.Subsequent to period end, the equity markets deteriorated materially, wiping out some of the recent equity market gains as Euro Zone fears again escalated.We are cognizant of the complex macroeconomic factors affecting global economies and remain focused on taking advantage of any market dislocations by discovering new positions and adding to existing investments in companies whose stock prices trade at considerable discounts to our assessment of value.Our bottom-up process seeks to identify companies trading at discounts to their intrinsic values based on our estimates of normalized earnings and cash flows. In the Equity Income Fund, we are overweight in Technology, Health Care, Materials and Processing, and Consumer Staples while being underweight in Energy, Consumer Discretionary, Producer Durables, Financial Services, and Utilities.In the Small Cap Value Fund, we are overweight in the Consumer Discretionary, Financial Services and Materials and Processing sectors, while being underweight in Technology, Consumer Staples, Energy, Producer Durables, Health Care, and Utilities. Thank you for your support and for entrusting us with your investment dollars. We will work hard to earn that trust and look forward to meeting your investment needs for years to come. Sincerely, The Huber Capital Management Team Past performance is not a guarantee of future results. Mutual fund investing involves risk.Principal loss is possible.The Funds may invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.Investments in smaller companies involve additional risks such as limited liquidity and greater volatility. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.Please see the Schedule of Investments in this report for complete fund holdings. Current and future portfolio holdings are subject to risk. The information provided herein represents the opinion of Huber Capital Management and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. The S&P 500® Index, an unmanaged index, consists of 500 stocks chosen for market size, liquidity, and industry group representation.It is a market-value weighted index (stock price times number of shares outstanding), with each stock’s weight in the Index proportionate to its market value. 3 The Russell 1000® Value Index measures the performance of those Russell 1000® companies with lower price-to-book ratios and lower forecasted growth values. The Russell 2000® Index, an unmanaged index, is comprised of the 2,000 smallest companies in the Russell 3000® Index. The Russell 2000® Value Index measures the performance of those Russell 2000® companies with lower price-to-book ratios and lower forecasted growth values.One cannot invest directly in an index. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. The indexes do not reflect the payment of transaction costs, fees and expenses associated with an investment in the Funds.The Funds’ value disciplines may prevent or restrict investment in major stocks in the benchmark indices.It is not possible to invest directly in an index.The Funds’ returns may not correlate with the returns of their benchmark indices. 4 Huber Funds EXPENSE EXAMPLE – April 30, 2012 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (11/1/11 – 4/30/12). Actual Expenses For each class of the Huber Capital Equity Income Fund (“Equity Income Fund”) and the Huber Capital Small Cap Value Fund (“Small Cap Value Fund”), two lines are presented in the tables below – the first line for each class provides information about actual account values and actual expenses.Actual net expenses are limited to 1.49% for Investor Class shares and 0.99% for Institutional Class shares of the Equity Income Fund and 1.85% for Investor Class shares and 1.35% for Institutional Class shares of the Small Cap Value Fund per the operating expenses limitation agreement.In addition, you may be assessed a fee for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” for your Fund and class to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes For each class of each Fund, the second line for each class provides information about hypothetical account values and hypothetical expenses based on the respective Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the 5 Huber Funds EXPENSE EXAMPLE – April 30, 2012 (Unaudited), Continued table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transaction costs were included, your costs would have been higher. Equity Income Fund Beginning Ending Expenses Paid Account Value Account Value During Period 11/1/11 4/30/12 11/1/11 – 4/30/12* Investor Class Actual Investor Class Hypothetical (5% return before expenses) * Expenses are equal to the Investor Class’ annualized expense ratio of 1.49% multiplied by the average account value over the period, multiplied by 182 (days in the most recent fiscal half-year)/366 days to reflect the one-half year expense. Beginning Ending Expenses Paid Account Value Account Value During Period 11/1/11 4/30/12 11/1/11 – 4/30/12* Institutional Class Actual Institutional Class Hypothetical (5% return before expenses) * Expenses are equal to the Institutional Class’ annualized expense ratio of 0.99% multiplied by the average account value over the period, multiplied by 182 (days in the most recent fiscal half-year)/366 days to reflect the one-half year expense. Small Cap Value Fund Beginning Ending Expenses Paid Account Value Account Value During Period 11/1/11 4/30/12 11/1/11 – 4/30/12* Investor Class Actual Investor Class Hypothetical (5% return before expenses) * Expenses are equal to the Investor Class’ annualized expense ratio of 1.85% multiplied by the average account value over the period, multiplied by 182 (days in the most recent fiscal half-year)/366 days to reflect the one-half year expense. 6 Huber Funds EXPENSE EXAMPLE – April 30, 2012 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period 11/1/11 4/30/12 11/1/11 – 4/30/12* Institutional Class Actual Institutional Class Hypothetical (5% return before expenses) * Expenses are equal to the Institutional Class’ annualized expense ratio of 1.35% multiplied by the average account value over the period, multiplied by 182 (days in the most recent fiscal half-year)/366 days to reflect the one-half year expense. 7 Huber Funds SECTOR ALLOCATION OF PORTFOLIO ASSETS – April 30, 2012 (Unaudited) HUBER CAPITAL EQUITY INCOME FUND HUBER CAPITAL SMALL CAP VALUE FUND Percentages represent market value as a percentage of total investments. 8 Huber Capital Equity Income Fund SCHEDULE OF INVESTMENTS at April 30, 2012 (Unaudited) Shares COMMON STOCKS - 96.23% Value Advertising Agencies - 1.66% Aimia, Inc. (a) $ Aerospace - 1.77% Northrop Grumman Corp. Air Transport - 1.26% FedEx Corp. Aluminum - 0.77% Alcoa Inc. Banks: Diversified - 2.28% Bank of America Corp. Beverage: Soft Drinks - 1.15% Coca-Cola Co. Chemicals: Diversified - 1.12% BASF SE - ADR Computer Services, Software & Systems - 10.64% CA Inc. Microsoft Corp. Oracle Corp. Computer Technology - 3.40% Hewlett Packard Co. Consumer Lending - 3.18% Cash America International, Inc. Diversified Financial Services - 3.19% Citigroup Inc. JPMorgan Chase & Co. Diversified Retail - 1.98% Wal-Mart Stores, Inc. Electronic Components - 1.07% TE Connectivity Ltd. Engineering & Contracting Services - 1.78% Fluor Corp. KBR, Inc. The accompanying notes are an integral part of these financial statements. 9 Huber Capital Equity Income Fund SCHEDULE OF INVESTMENTS at April 30, 2012 (Unaudited), Continued Shares Value Financial Data & Systems - 4.89% Mastercard, Inc. - Class A $ Western Union Co. Foods - 1.85% ConAgra Foods, Inc. Tyson Foods, Inc. - Class A Homebuilding - 2.49% Lennar Corp. - Class B Insurance: Life - 5.98% CNO Financial Group, Inc. (b) Insurance: Property-Casualty - 4.32% XL Group PLC Machinery: Industrial - 0.04% Armtec Infrastructure Trust Unit (a)(b) Oil Well Equipment & Services - 3.01% Ensco PLC - ADR Oil: Crude Producers - 0.57% Chesapeake Energy Corp. Oil: Integrated - 3.58% Royal Dutch Shell PLC - Class A - ADR Other Investment Pools and Funds - 2.06% Groupe Aeroplan, Inc. (a) Pharmaceuticals - 13.46% Eli Lilly & Co. Merck & Co., Inc. Pfizer, Inc. Watson Pharmaceuticals, Inc. (b) Scientific Instruments: Control & Filter - 0.90% Flowserve Corp. Specialty Retail - 2.00% Home Depot, Inc. Steel - 0.99% Carpenter Technology Corp. The accompanying notes are an integral part of these financial statements. 10 Huber Capital Equity Income Fund SCHEDULE OF INVESTMENTS at April 30, 2012 (Unaudited), Continued Shares Value Tobacco - 4.67% Philip Morris International, Inc. $ Utilities: Electrical - 7.78% American Electric Power Co., Inc. Entergy Corp. Exelon Corp. NextEra Energy, Inc. Utilities: Telecommunications - 2.39% Vodafone Group PLC - ADR TOTAL COMMON STOCKS (Cost $11,188,163) SHORT-TERM INVESTMENTS - 3.47% Fidelity Institutional Tax-Exempt Portfolio - Class I, 0.01% (c) First American Tax Free Obligations Fund - Class Z, 0.02% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $485,806) TOTAL INVESTMENTS IN SECURITIES (Cost $11,673,969) - 99.70% Other Assets in Excess of Liabilities - 0.30% NET ASSETS - 100.00% $ ADR - American Depository Receipt (a) Foreign issued security. (b) Non-income producing security. (c) Rate shown is the 7-day yield as of April 30, 2012. The accompanying notes are an integral part of these financial statements. 11 Huber Capital Small Cap Value Fund SCHEDULE OF INVESTMENTS at April 30, 2012 (Unaudited) Shares COMMON STOCKS - 97.02% Value Aluminum - 1.74% Kaiser Aluminum Corp. $ Asset Management & Custodian - 4.99% Virtus Investment Partners, Inc. (a) Banks: Diversified - 2.51% Park Sterling Corp. (a) Chemicals: Specialty - 2.94% Innospec, Inc. (a) Commercial Vehicles & Parts - 0.63% Miller Industries, Inc. Consumer Lending - 6.29% EZcorp, Inc. - Class A (a) Nelnet, Inc. - Class A Containers & Packaging - 1.97% UFP Technologies, Inc. (a) Diversified Manufacturing Operations - 4.39% A. M. Castle & Co. (a) Harsco Corp. Engineering & Contracting Services - 0.82% Argan, Inc. (a) Financial Data & Systems - 8.16% Global Cash Access Holdings, Inc. (a) Foods - 1.37% Overhill Farms, Inc. (a)(d) Footwear Manufacturing - 3.06% Iconix Brand Group, Inc. (a) Health Care Facilities - 0.85% Tenet Healthcare Corp. (a) Homebuilding - 3.81% Lennar Corp. - Class B Insurance: Life - 5.07% CNO Financial Group, Inc. (a) Insurance: Property-Casualty - 4.11% XL Group PLC The accompanying notes are an integral part of these financial statements. 12 Huber Capital Small Cap Value Fund SCHEDULE OF INVESTMENTS at April 30, 2012 (Unaudited), Continued Shares Value Leisure Time - 3.20% Callaway Golf Co. $ Interval Leisure Group, Inc. Machinery: Industrial - 1.12% Armtec Infrastructure Trust Unit (a)(b) Metal Fabricating - 2.16% Mueller Water Products, Inc. - Class A Mining - 3.05% Uranium Energy Corp. (a) Office Supplies Equipment - 1.66% Lexmark International, Inc - Class A Oil Well Equipment & Services - 2.85% Cal Dive International, Inc. (a) Superior Energy Services, Inc. (a) Paper - 1.46% Kapstone Paper and Packaging Corp. (a) Pharmaceuticals - 1.96% Par Pharmaceutical Cos., Inc. (a) Real Estate - 4.53% MI Developments, Inc. - Class A Real Estate Investment Trusts (REITs) - 4.88% CapLease, Inc. Rental & Leasing Services: Consumer - 1.93% Rent-A-Center, Inc. Restaurants - 6.44% Boston Pizza Royalties Income Fund (b) Pizza Pizza Royalty Income Fund (b) Second Cup Royalty Income Fund Unit (b) Specialty Retail - 2.27% Collective Brands, Inc. (a) Steel - 1.53% Carpenter Technology Corp. The accompanying notes are an integral part of these financial statements. 13 Huber Capital Small Cap Value Fund SCHEDULE OF INVESTMENTS at April 30, 2012 (Unaudited), Continued Shares Value Utilities: Electrical - 5.27% Alliant Energy Corp. $ Great Plains Energy, Inc. Nv Energy, Inc. Portland General Electric Co. TOTAL COMMON STOCKS (Cost $17,409,836) SHORT-TERM INVESTMENTS - 5.47% Fidelity Institutional Tax-Exempt Portfolio - Class I, 0.01% (c) First American Tax Free Obligations Fund - Class Z, 0.02% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $1,239,397) TOTAL INVESTMENTS IN SECURITIES (Cost $18,649,233) - 102.49% Liabilities in Excess of Other Assets - (2.49)% ) NET ASSETS - 100.00% $ (a) Non-income producing security. (b) Foreign issued security. (c) Rate shown is the 7-day yield as of April 30, 2012. (d) Security is considered illiquid.As of April 30, 2012, the value of these investments was $310,781 or 1.37% of net assets. The accompanying notes are an integral part of these financial statements. 14 (This Page Intentionally Left Blank.) 15 Huber Funds STATEMENTS OF ASSETS AND LIABILITIES at April 30, 2012 (Unaudited) Huber Capital Huber Capital Equity Small Cap Income Fund Value Fund ASSETS Investments in securities, at value (identified cost $11,673,969 and $18,649,233, respectively) $ $ Receivables Fund shares sold Investment securities sold — Dividends and interest Dividend tax reclaim — Due from Advisor (Note 4) — Prepaid expenses Total assets LIABILITIES Payables Investment securities purchased — Advisory fees — 12b-1 fees Administration fees Audit fees Chief Compliance Officer fee Custody fees Fund accounting fees Legal fees Service fees Shareholder reporting Transfer agent fees and expenses Total liabilities NET ASSETS $ $ The accompanying notes are an integral part of these financial statements. 16 Huber Funds STATEMENTS OF ASSETS AND LIABILITIES at April 30, 2012 (Unaudited), Continued Huber Capital Huber Capital Equity Small Cap Income Fund Value Fund CALCULATION OF NET ASSET VALUE PER SHARE Investor Class Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share (Note 1) $ $ Institutional Class Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share (Note 1) $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Undistributed net investment income/(loss) ) Accumulated net realized loss on investments ) ) Net unrealized appreciation on investments Net assets $ $ The accompanying notes are an integral part of these financial statements. 17 Huber Funds STATEMENTS OF OPERATIONS For the Six Months Ended April 30, 2012 (Unaudited) Huber Capital Huber Capital Equity Small Cap Income Fund Value Fund INVESTMENT INCOME Dividends (net of foreign taxes and issuance fees withheld of $2,646 and $101 and $10,248 and $40, respectively) $ $ Interest 13 23 Total investment income Expenses Advisory fees (Note 4) Adminstration fees (Note 4) Transfer agent fees and expenses (Note 4) Fund accounting fees (Note 4) Registration fees Audit fees Service fees - Investor Class (Note 5) Distribution fees - Investor Class (Note 6) Custody fees (Note 4) Legal fees Trustee fees Chief Compliance Officer fee (Note 4) Other expenses Insurance expense Reports to shareholders Total expenses Less: advisory fee waiver and expense reimbursement (Note 4) ) ) Net expenses Net investment income/(loss) ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ $ The accompanying notes are an integral part of these financial statements. 18 (This Page Intentionally Left Blank.) 19 Huber Capital Equity Income Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended April 30, 2012 Year Ended (Unaudited) October 31, 2011 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) on investments ) Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Investor Class ) ) Institutional Class ) — Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period End of period $ $ Undistributed net investment income at end of period $ $ (a) A summary of share transactions is as follows: Investor Class Six Months Ended Year Ended April 30, 2012 (Unaudited) October 31, 2011 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed** ) Net increase $ $ **Net of redemption fees of $
